Rugg, C.J.
This is an appeal from an order of the Probate Court denying an application to frame a jury issue on the soundness of mind of an alleged testatrix, on a petition for the allowance of a will. The case comes before us with full report of oral evidence, together with findings of fact by the judge. The principles of law governing a case of this nature under the existing statutes have been stated at length in numerous recent decisions. Fuller v. Sylvia, 240 Mass. 49. Cook v. Mosher, 243 Mass. 149. Clark v. NcNeil, 246 Mass. 250. Burroughs v. White, 246 Mass. 258. Connell v. Sokoll, 247 Mass. 203. Old Colony Trust Co. v. Pepper, 248 Mass. 263. It must be assumed in the absence of anything to indicate the contrary that the judge in reaching his conclusion was guided by these principles. It would serve no useful purpose to narrate or summarize the evidence. Giving to the decision of the Probate Court only the weight to which it is entitled, it cannot be said that there was error of law in the conclusion reached therein.

Order affirmed.